Exhibit 99.1 M.D.C. HOLDINGS, INC. News Release M.D.C. HOLDINGS ANNOUNCES 2 DENVER, COLORADO, Thursday, May 1, 2014. M.D.C. Holdings, Inc. (NYSE: MDC) announced results for the quarter ended March 31, 2014. 2014 First Quarter Highlights and Comparisons to 2013 First Quarter ● Income before tax of $18.6 million; excluding debt extinguishment charge, income before tax of $28.1 million*, up $5.5 million, or 24%,from $22.6 million ● Earnings per share of $0.23; excluding debt extinguishment charge, earnings per share of $0.35* vs. $0.45 per share o 2014 first quarter net income included a $7.1 million tax provision vs. $0.1 million in the 2013 first quarter ● Dollar value of net new orders of $466.0 million, up 6% from $441.2 million o Unit net new orders of 1,236 downfrom 1,300, offset by average sales price increase of $38,000 per home, or 11%, to $377,000 ● Backlog dollar value of $651.3 million vs. $693.1 million ● Home sale revenues of $318.5 million vs. $331.7 million o Homes delivered of 873 downfrom 1,018, partly offset by average sales price increase of $39,000 per home, or 12%, to $365,000 ● Gross margin from home sales of 18.5% vs. 17.4%, a 110 basis point increase ● Ending active community count of 157, up 13% from 139 o Up 8% from 146 at December 31, 2013 ● Total lots controlled of 16,043, up 26% from 12,741 ● Book value of $24.78 per share, up 32% from $18.71 per share ● Reinstated quarterly dividend of $0.25 per share ● Completed early retirement of $250 million senior notes due December 2014; issued $250 million of new 10-year senior notes due 2024 Net income for the 2014 first quarter was $11.5 million, or $0.23 per diluted share, including a $9.4 million charge related to the early extinguishment of debt. In the 2013 first quarter, our net income was $22.5 million, or $0.45 per diluted share. Due to the reversal of our deferred tax asset valuation allowance in the second quarter of 2013, our 2014 first quarter net income included a provision for income tax of $7.1 million as compared with a provision of only $0.1 million in the 2013 first quarter. Larry A. Mizel, MDC’s Chairman and Chief Executive Officer, stated, “We focused on opening and driving sales to our new communities during the first quarter. As a result, our active community count reached 157 by the end of March, increasing year-over-year for the first time since the 2012 second quarter. The increase positions us well to grow our unit net orders in upcoming quarters, following four consecutive quarters of year-over-year declines. Furthermore, we continued to selectively acquire new communities across most of our markets, which contributed to a 26% increase in our supply of lots owned and controlled from a year ago and supports the Company’s long-term growth objectives.” 1 M.D.C. HOLDINGS, INC. Mr. Mizel concluded, “During the quarter, we improved our debt maturity profile by issuing $250 million of 10-year senior notes and redeeming an equal amount of senior notes due in December 2014. We ended the quarter with overall liquidity of $1.1 billion, up 22% over the prior year. We believe that our financial position, which is regarded among the best in the industry, continues to provide the appropriate balance for our industry between supporting potential growth opportunities for our Company and providing protection from the volatile and cyclical nature of the housing market.” Homebuilding Home sale revenues for the 2014 first quarter decreased slightly to $318.5 million compared to $331.7 million for the prior year period. The decrease in revenues resulted primarily from a 14% decrease in homes delivered to 873 as compared to 1,018 in the prior year period. The lower deliveries were caused by a 23% year-over-year decrease in beginning backlog, partially offset by a year-over-year increase in the number of homes both sold and delivered during the quarter, which was the direct result of the Company’s decision to increase its inventory of speculative homes during the last half of 2013. The Company’s average selling price for homes closed was $364,900, up 12% year-over-year compared to $325,900 for the prior year period, largely due to price appreciation in many of our markets combined with a shift in the mix of homes closed. Gross margin from home sales for the 2014 first quarter was 18.5%, compared to 17.4% for both the year-earlier period and the 2013 fourth quarter. The year-over-year increase was partly attributable to our focus on increasing pricing as we took advantage of improving markets during the first half of 2013. On a sequential basis, gross margin from home sales increased in part due to a shift in the mix of homes closed, including a higher percentage of deliveries from our Nevada division, which has a higher gross margin percentage than the company-wide average. Our SG&A expenses were $48.3 million for the 2014 first quarter, in line with our 2013 first quarter SG&A expenses of $48.2 million. Our SG&A expenses as a percentage of home sale revenues was up 70 basis points to 15.2% from 14.5% for the same period in 2013 primarily due to the decrease in home sale revenues. Net new orders for the 2014 first quarter decreased 5% to 1,236 homes, compared to 1,300 homes during the same period in 2013. However, the dollar value of net new orders increased 6% to $466.0 million for the 2014 first quarter from $441.2 million for the 2013 first quarter as a result of the Company’s ability to increase pricing during much of 2013. The Company’s cancellation rate for the 2014 first quarter was essentially flat at 19% versus 18% in the prior year first quarter. 2 M.D.C. HOLDINGS, INC. The Company ended the 2014 first quarter with a backlog of 1,625 homes with an estimated sales value of $651.3 million, compared to backlog of 1,927 homes with an estimated sales value of $693.1 million at March 31, 2013. During the first quarter 2014, many of our communities that were opened during the fourth quarter 2013 achieved active status. At March 31, 2014, we had 157 active subdivisions, up 13% compared to 139 active subdivisions at March 31, 2013 and up 8% from December 31, 2013. In addition, at March 31, 2014 our lots owned and under option reached 16,043, up 26% year-over-year and 2% since December 31, 2013. Interest and other income of $13.5 million for the 2014 first quarter increased by $7.0 million from the same period in the prior year, primarily due to a $6.5 million net gain on the sale of marketable securities. The Company sold the marketable securities in part to fund our extinguishment of $250 million in Senior Notes due December 2014. As a result of the debt extinguishment, the Company recognized a $9.4 million charge. Financial Services Income before taxes from our financial services operations for the 2014 first quarter was $5.1 million, compared to $7.7 million for the 2013 first quarter. The decrease in pretax income primarily reflected a $3.4 million decrease in our mortgage operations pretax income to $2.6 million for the 2014 first quarter, compared to $6.0 million in the 2013 first quarter. The decrease in our mortgage profitability was driven partly by lower loan lock activity, as the homebuilding segment generated lower unit home orders in recent quarters compared with the same periods a year ago. Additionally, the mortgage segment realized lower per unit origination income and gains on loans locked and sold compared to the same period a year ago, resulting primarily from a more competitive mortgage market and higher interest rates. This decrease was partially offset by improvements in the other segment of our financial services operations. About MDC Since 1972, MDC's subsidiary companies have built and financed the American dream for more than 175,000 homebuyers. MDC's commitment to customer satisfaction, quality and value is reflected in each home its subsidiaries build. MDC is one of the largest homebuilders in the United States. Its subsidiaries have homebuilding operations across the country, including the metropolitan areas of Denver, Colorado Springs, Salt Lake City, Las Vegas, Phoenix, Tucson, Riverside-San Bernardino, Los Angeles, San Francisco Bay Area, Washington D.C., Baltimore, Philadelphia, Jacksonville, Orlando, South Florida and Seattle. The Company's subsidiaries also provide mortgage financing, insurance and title services, primarily for Richmond American homebuyers, through HomeAmerican Mortgage Corporation, American Home Insurance Agency, Inc. and American Home Title and Escrow Company, respectively. M.D.C. Holdings, Inc. is traded on the New York Stock Exchange under the symbol "MDC." For more information, visit www.mdcholdings.com. 3 M.D.C. HOLDINGS, INC. Forward-Looking Statements Certain statements in this release, including statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among other things, (1) general economic conditions, including changes in consumer confidence, inflation or deflation and employment levels; (2) changes in business conditions experienced by the Company, including cancellation rates, net home orders, home gross margins, land and home values and subdivision counts; (3) changes in interest rates, mortgage lending programs and the availability of credit; (4) changes in the market value of the Company’s investments in marketable securities; (5) uncertainty in the mortgage lending industry, including repurchase requirements associated with HomeAmerican’s sale of mortgage loans (6) the relative stability of debt and equity markets; (7) competition; (8) the availability and cost of land and other raw materials used by the Company in its homebuilding operations; (9) the availability and cost of performance bonds and insurance covering risks associated with our business; (10) shortages and the cost of labor; (11) weather related slowdowns; (12) slow growth initiatives; (13) building moratoria; (14) governmental regulation, including the interpretation of tax, labor and environmental laws; (15) terrorist acts and other acts of war; and (16) other factors over which the Company has little or no control. Additional information about the risks and uncertainties applicable to the Company's business is contained in the Company's Form 10-Q for the quarter ended March 31, 2014, which is scheduled to be filed with the Securities and Exchange Commission today. All forward-looking statements made in this press release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this press release will increase with the passage of time. The Company undertakes no duty to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in our subsequent filings, releases or webcasts should be consulted. Contact: Robert N. Martin Vice President of Finance and Corporate Controller (720) 977-3431 bob.martin@mdch.com *Please see “Reconciliations of Non-GAAP Financial Measures” at the end of this release. 4 M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended March 31, (Dollars in thousands, except per share amounts) (Unaudited) Homebuilding: Home sale revenues $ $ Home cost of sales ) ) Gross margin Selling, general and administrative expenses ) ) Interest and other income Interest expense ) ) Other expense ) ) Loss on early extinguishment of debt ) - Homebuilding pretax income Financial Services: Revenues Expenses ) ) Interest and other income Financial services pretax income Income before income taxes Provision for income taxes ) ) Net income $ $ Other comprehensive income (loss) related to available for sale securities, net of tax ) Comprehensive income $ $ Earnings per share: Basic $ $ Diluted $ $ Weighted average common shares outstanding Basic Diluted Dividends declared per share $ $ - 5 M.D.C. HOLDINGS, INC. Consolidated Balance Sheets March 31, December 31, (Dollars in thousands, except per share amounts) (Unaudited) ASSETS Homebuilding: Cash and cash equivalents $ $ Marketable securities Restricted cash Trade and other receivables Inventories: Housing completed or under construction Land and land under development Total inventories Property and equipment, net Deferred tax asset, net of valuation allowance of $8,201 at March 31, 2014 and December 31, 2013, respectively Metropolitan district bond securities (related party) Prepaid and other assets Total homebuilding assets Financial Services: Cash and cash equivalents Marketable securities Mortgage loans held-for-sale, net Other assets Total financial services assets Total Assets $ $ LIABILITIES AND EQUITY Homebuilding: Accounts payable $ $ Accrued liabilities Senior notes, net Total homebuilding liabilities Financial Services: Accounts payable and accrued liabilities Mortgage repurchase facility Total financial services liabilities Total Liabilities Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 48,821,676 and 48,788,887 issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in-capital Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ 6 M.D.C. HOLDINGS, INC. Consolidated Statement of Cash Flows Three Months Ended March 31, (Dollars in thousands) (Unaudited) Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Loss on early extinguishment of debt - Stock-based compensation expense Depreciation and amortization Amortization of discount (premium) on marketable debt securities ) Deferred income tax - Net changes in assets and liabilities: Restricted cash ) Trade and other receivables ) ) Mortgage loans held-for-sale Housing completed or under construction ) ) Land and land under development ) ) Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) Investing Activities: Purchases of marketable securities ) ) Maturities of marketable securities - Sales of marketable securities Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Financing Activities: Advances (payments) on mortgage repurchase facility, net ) ) Proceeds from issuance of senior notes Repayment of senior notes ) - Dividend payments ) - Proceeds from exercise of stock options 71 Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents: Beginning of period End of period $ $ 7 M.D.C. HOLDINGS, INC. Homebuilding Operational Data New Home Deliveries Three Months Ended March 31, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona $ %) (1 %) 10 % California 92 %) %) 31 % Nevada %) 22 % 35 % Washington 64 61 5 % 17 % 11 % West %) 1 % 21 % Colorado %) %) 1 % Utah 24 67 %) %) 6 % Mountain %) %) 3 % Maryland 77 54 43 % 70 % 19 % Virginia 57 63 %) (6 %) 4 % Florida 66 50 32 % 35 % 2 % East 20 % 28 % 7 % Total $ %) (4 %) 12 % Net New Orders Three Months Ended March 31, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona $ 50 % 73 % 15 % %) California (7 %) 25 % 34 % (7 %) Nevada %) (5 %) 8 % %) Washington 92 93 (1 %) 19 % 20 % %) West 6 % 24 % 18 % %) Colorado (5 %) 7 % 13 % (1 %) Utah 43 65 %) %) 8 % 36 % Mountain (9 %) 3 % 13 % 6 % Maryland 68 90 %) %) 8 % %) Virginia 59 93 %) %) (3 %) %) Florida 84 80 5 % 30 % 24 % 13 % East %) %) 1 % %) Total $ (5 %) 6 % 11 % %) * Calculated as total net new orders in period ÷ average active communities during period ÷ number of months in period 8 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Active Subdivisions March31, % Change Arizona 31 16 94 % California 15 12 25 % Nevada 17 9 89 % Washington 11 12 (8 %) West 74 49 51 % Colorado 38 36 6 % Utah 6 9 %) Mountain 44 45 (2 %) Maryland 15 19 %) Virginia 10 12 %) Florida 14 14 0 % East 39 45 %) Total 13 % Average for quarter ended 5 % Backlog March 31, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona $ 65 % 97 % 20 % California %) 18 % 41 % Nevada %) (17% ) 18 % Washington 74 %) (24% ) 14 % West (8 %) 13 % 22 % Colorado (3 %) 12 % 16 % Utah 45 79 %) (40% ) 5 % Mountain (8 %) 6 % 16 % Maryland %) (40% ) 10 % Virginia %) (52% ) (2% ) Florida 94 19 % 45 % 22 % East %) (37% ) (1% ) Total $ %) (6% ) 11 % 9 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Homes Completed or Under Construction (WIP lots) March 31, % Change Unsold: Completed % Under construction 44 % Total unsold started homes (speculative homes) 66 % Sold homes under construction or completed (7% ) Model homes 17 % Total homes completed or under construction 18 % Lots Owned and Options (including homes completed or under construction) March 31, 2014 March 31, 2013 Lots Owned Lots Optioned Total Lots Owned Lots Optioned Total Total % Change Arizona 40 40 33 % California 23 - 81 % Nevada 39 27 % Washington 25 % West 39 % Colorado 17 % Utah 20 13 16 % Mountain 17 % Maryland (17% ) Virginia 12 % Florida 68 % East 15 % Total 26 % 10 M.D.C. HOLDINGS, INC. Reconciliations of Non-GAAP Financial Measures Adjusted Income Before Income Taxes (Unaudited) Adjusted income before taxes is a non-GAAP financial measure. We believe this information is meaningful as it isolates the impact that the debt extinguishment costs had and permits investors to make better comparisons with our competitors, who may not have incurred debt extinguishment charges. Three Months Ended March 31, (Dollars in thousands) Income before income taxes $ $ Debt extinguishment charge - Adjusted income before income taxes $ $ Adjusted Diluted Earnings Per Share (Unaudited) Adjusted diluted earnings per share is a non-GAAP financial measure. We believe this information is meaningful as it isolates the impact that the debt extinguishment costs had and permits investors to make better comparisons with our competitors, who may not have incurred debt extinguishment charges. Three Months Ended March 31, Dollars EPS Dollars EPS (Dollars in thousands, except per share amounts) Numerator for diluted earnings per share under two class method $ Effect of debt extinguishment charge on numerator for diluted earnings per share under two class method - - Numerator for adjusted diluted earnings per share under two class method $ Weighted average diluted shares outstanding 11
